Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 16-17, 21, 23, and 25 are allowable. The restriction requirement among the species of peptide, as set forth in the Office action mailed on July 21, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The election of species requirement mailed on 7/21/2021 is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 16, directed to the species of additional peptides is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claims 1-25 were originally filed on September 26, 2019. 
The amendment received on September 26, 2019, amended claims 1-2 and 15-25.  The amendment received on September 8, 2021, amended claims 1-2 and 15.  The amendment received on January 5, 2022, canceled claims 1-15, 18-20, 22,  and 25; and amended claims 16-17, 21, 23, and 25.
Claims 16-17, 21, 23, and 25 are currently pending and are under consideration.

Priority
The present application claims status as a 371 (National Stage) of PCT/IB2018/052555 filed April 12, 2018, and claims priority under 119(a)-(d) to Indian Application No. 201721013281 filed on April 12, 2017. 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) for Indian Application No. 201721013281, which papers have been placed of record in the file.  Please note that the Indian application is in English and therefore no further action is necessary.

Sequence Interpretation

The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising a sequence of SEQ ID NO: 1” requires only a 2mer of SEQ ID NO: 1, “comprising the sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with any N-/C-terminal additions or any 5’/3’ additions, “consisting of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 and the same length as SEQ ID NO: 1, and “selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
	Regarding claim 16, please note that the Examiner is interpreting the scope of claim 16 as open-ended requiring 100% identity to one of the recited sequences with any N-/C-terminal additions.  Thus, the scope of claim 16 is analogous to “comprising the sequence of SEQ ID NO: 1” above. 

Response to Arguments
Applicant’s arguments, see Response, filed 1/5/22, with respect to the claim objections have been fully considered and are persuasive.  The objections of claims 1-15, 17 and 19-25 have been withdrawn. 

Applicant’s arguments, see Response, filed 1/5/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 1-25 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for  has been withdrawn. 

Applicant’s arguments, see Response, filed 1/5/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 1-14, 17 and 19-25 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn. 

Applicant’s arguments, see Response, filed 1/5/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 2 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn. 

Applicant’s arguments, see Response, filed 1/5/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 16 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 1/5/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 17, 21, and 23-24 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 1/5/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claims 18 and 22 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for  has been withdrawn.

Applicant’s arguments, see Response, filed 1/5/22, with respect to the 112(b) rejection have been fully considered and are persuasive.  The rejection of claim 19 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been withdrawn.

Applicant’s arguments, see Response, filed 1/5/22, with respect to the 103(a) rejection have been fully considered and are persuasive.  The rejection of claims 1-25 as being unpatentable over Champion et al. U.S. Patent No. 8,889,144 B2 issued on November 18, 2014, in view of Gentilucci, et al., Curr. Pharm. Design 16:3185-3203 (2010), Akahoshi et al., Biochem. Biophys. Res. Commun. 414:625-630 (2011), and Adessi et al., Curr. Med. Chem. 9:963-978 (2002) has been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rodney Skoglund (representative for Applicants) on March 11, 2022.
The application has been amended as follows: 
	IN THE CLAIMS:
16.	(Currently Amended)	Please replace each “SEQ ID NO.” with “SEQ ID NO:”. 

17.	(Currently Amended)	Please delete “modified DT such as” in line 4. 

21.	(Currently Amended)	Please replace “the amino acids sequence” in line 2 with “the amino acid sequence”.  

23.	(Currently Amended)	Please replace “the amino acids sequence” in line 2 with “the amino acid sequence”, and please replace “(where the cytosine is unmethylated)” in line 10 with “wherein the cytosine is unmethylated”.

25.	(Currently Amended)	Please delete “or” in line 3. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
It is noted that the claimed invention is novel and nonobvious.  The closest prior art is Champion et al. U.S. Patent No. 8,889,144 B2 issued on November 18, 2014 (cited in the Action mailed on 10/14/21).  Champion et al. teaches an immunogen comprising an antigen PCSK9 peptide and optionally an immunogenic carrier (See Champion specification, col. 2, lines 32-34).  A specific antigenic PCSK9 peptide taught by Champion et al. in Table 1 is SEQ ID NO: 317 (See Champion specification, col. 49, Table 1).  SEQ ID NO: 317 has the amino acid sequence of SIPWNLERITPC.  However, there is no teaching or suggestion to substitute the specific residue at the specific location within each of instant SEQ ID NOs: 4-8, 10, 12-15, and 18-19 with the specific non-natural amino acid residue.  Furthermore, it is noted that it is clear that “APPA” recited in instant SEQ ID NO: 18 refers to 2-aminophenyl pentanoic acid as defined in the instant specification at pg. 10, line 18.  Therefore, the claimed invention is novel and nonobvious. 
Additionally, it is noted that the instant specification demonstrates that a peptide comprising the amino acid sequence of one of SEQ ID NOs: 4-8, 10, 12-15, and 18-19 exhibit binding affinity for PCSK9 (See instant specification, Table No. 2).  Moreover, Champion et al. teaches that the antigenic PCSK9 peptides are useful for the treatment of PCSK9-related disorders (See Champion specification, col. 1, lines 19-22).  PCSK9-related disorders include hyperlipidemia, hypercholesterolemia, atherosclerosis, coronary artery disease, cardiovascular disease (See Champion specification, col. 2, lines 51-67 to col. 3, lines 1-2).  Furthermore, Tombling et al. teaches PCSK9 is a clinically validated target for treating cardiovascular disease due to its involvement in cholesterol metabolism (See Tombling et al., Atherosclerosis 330:52-60 (2021) at abstract).  Therefore, given that the instantly claimed peptides exhibit binding affinity to PCSK9, it would follow that the peptide are enabled for the treatment of health disorders selected from hyperlipidemia, hypercholesterolemia, atherosclerosis, and other cardiovascular diseases as recited in instant claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654